Case 3:18-cv-11026-MAS-DEA Document 488 Filed 07/20/21 Page 1 of 2 PageID: 13892
                                                                                 CHARLES H. CHEVALIER
                                                                                 Director

                                                                                 Gibbons P.C.
                                                                                 One Gateway Center
                                                                                 Newark, New Jersey 07102-5310
                                                                                 Direct: (973) 596-4611 Fax: (973) 639-6263
                                                                                 cchevalier@gibbonslaw.com




                                                                     July 20, 2021


  VIA ECF
  Hon. Michael A. Shipp, U.S.D.J.
  U.S. District Court
  District of New Jersey
  Clarkson S. Fisher Fed. Bldg. & U.S. Courthouse
  402 East State Street
  Trenton, New Jersey 08608

             Re:          Amgen Inc. v. Sandoz, Inc., No. 3:18-cv-11026(MAS)(DEA)(consolidated)

  Dear Judge Shipp:

             We, along with Covington & Burling LLP and Sidley Austin LLP, represent Plaintiff
      Amgen Inc. (“Amgen”) in the above-referenced consolidated Hatch-Waxman litigation. We
      write on behalf of Amgen to request guidance as to the Court’s preferred format for the closing
      arguments to be held on July 28, 2021.1

              Amgen proposes the following format for closing arguments, which, like the order of
      proof at trial, forgoes rebuttal on all issues:

                    •    Amgen presents on infringement of U.S. Patent No. 7,893,101 by Zydus
                         Pharmaceuticals;
                    •    Zydus Pharmaceuticals presents on infringement of U.S. Patent No. 7,893,101
                         and Defendants present on all validity issues; and
                    •    Amgen presents on all validity issues.

          For Your Honor’s reference, the format in the Pretrial Order (ECF Nos. 379 at 130; 422
  at 117; 425) followed by the parties during trial, is as follows:

                    •    Amgen presents on infringement of U.S. Patent No. 7,893,101 by Zydus
                         Pharmaceuticals and on objective indicia;
                    •    Zydus Pharmaceuticals presents on infringement of U.S. Patent No. 7,893,101
                         and Defendants present on all invalidity issues including objective indicia; and
                    •    Amgen presents on all invalidity issues.


  1
    Amgen sought Defendants’ agreement on a joint proposal. However, Defendants took the position that
  the presentation of evidence in the Pretrial Order and at trial “is wholly irrelevant,” and that Defendants
  should now get a rebuttal on invalidity. It is Amgen’s position that closings should mimic the presentation
  of evidence at trial. Moreover, with post-trial briefing complete and the parties having exchanged hundreds
  of pages of proposed findings, there is no need for rebuttal.
  Newark New York Trenton Philadelphia Wilmington                                    gibbonslaw.com
Case 3:18-cv-11026-MAS-DEA Document 488 Filed 07/20/21 Page 2 of 2 PageID: 13893



  July 20, 2021
  Page 2




          If the Court would like to discuss this matter further, Amgen is available to discuss at
  the Court’s convenience. Amgen thanks the Court for its consideration and assistance in this
  matter.


                                               Respectfully submitted,

                                               s/ Charles H. Chevalier
                                                  Charles H. Chevalier


  cc: All counsel of record (via ECF and Email)
